Citation Nr: 1308825	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-43 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation (SMC) on account of the need for the aid and attendance of another person. 


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel




INTRODUCTION

The Veteran had active military service in the United States Marine Corps from February 1964 to October 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. By that rating action, the RO, in part, denied the Veteran's claim of entitlement to special monthly compensation (SMC) on account of the need for the aid and attendance of another person.  The Veteran appealed this rating action to the Board. 

On a form, dated and signed by the Veteran in early November 3, 2011, he withdrew his request for a Board hearing.  He indicated that the record already adequately portrayed his situation, and requested that his case to be forwarded to the Board for a decision.  Thus, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.702(e)(2012). 

In an October 2010 statement to the RO, the Veteran revoked Disabled American Veterans as his power of attorney.  See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in October 2010.  The Veteran indicated that he wanted his appeal to be certified to the Board.  In a May 2012 letter to the Veteran, the RO informed him that his appeal was being certified to the Board.  The RO informed the Veteran, in part, that any request for a change in representative should be mailed directly to the Board.  The Veteran has not appointed another representative, and he is proceeding pro se in this appeal.  38 C.F.R. § 14.631(c) (2012). 







FINDING OF FACT

The Veteran is not blind or nearly blind in both eyes; is not institutionalized in, or confined to, a nursing home or other facility due to physical or mental incapacity; and does not need regular aid and assistance to perform activities necessary for daily living. 


CONCLUSION OF LAW

The criteria for special monthly compensation based on a need for regular aid and attendance of another person have not been met for any period.  38 U.S.C.A. §§ 5103, 5013A, 5107, 1114(l) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350, 3.352(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in November 2009 of the criteria for SMC, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in April 2010.  Nothing more was required.  

VA has also fulfilled its duty to assist the Veteran with respect to his claim of entitlement to SMC based on aid and attendance of another person decided herein.  The Veteran's relevant private and VA treatment and examination reports have been associated with the claims files.  The RO has obtained the Veteran's service treatment records and VA and private outpatient treatment records. Further, the Veteran submitted statements from family members explaining the functional limitations of his service-connected disabilities.  The Veteran submitted VA Form 10s, Medical Statement for Consideration of Aid and Attendance, prepared by two private physicians, K. H., M. D. and T.N., M. D., in support of his claim.  

In December 2009, VA obtained an opinion with respect to the issue on appeal.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2009 VA examination obtained in this case is more than adequate, as it was predicated on a full reading of the VA medical records in the Veteran's claims files.  It considers all of the pertinent evidence of record, to include his treatment history, and the statements made by the Veteran Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4). 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Analysis

The Veteran seeks entitlement to SMC on account of the need for the aid and attendance of another person. 

In addition to any benefits already received, a veteran may also be entitled to SMC  benefits where there is an established need for regular aid and attendance. 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) (2012).  Requiring aid and attendance means that a person is helplessness or so nearly helpless as to require the regular aid and attendance of another person.

A Veteran will be considered to be in need of regular aid and attendance if he: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under 38 C.F.R. § 3.352(a) (2012).  See 38 C.F.R. § 3.351(b), (c) (2012).

The criteria to be considered in establishing a factual need for aid and attendance include:

* the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; 
* frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); 
* inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; 
* inability to attend to the wants of nature; or 
* incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.
See 38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court determined that it is not required that all of the conditions enumerated in the provisions of 38 C.F.R. 
§ 3.352(a) be found to exist in order to establish entitlement to aid and assistance, but that at least one of the enumerated factors must be present.  The Court added that the particular function the claimant is unable to perform must be considered in connection with his or her condition as a whole and that it is only necessary to establish that the claimant is in need of regular aid and attendance, not that there be a constant need. 

In this case, however, the evidence does not indicate that SMC is warranted based on the need for aid and attendance under 38 C.F.R. § 3.351 or 3.352.  As an initial matter, the evidence does not indicate that the Veteran has a corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to 5 degrees or less.  Although T. N., M. D. indicated that the Veteran was legally blind on VA Form 10, received by the RO in October 2009, she did not support that finding with specific reports of his visual acuity.  A December 2009 VA ophthalmology report reflects that the Veteran's best corrected vision was observed not to be 5/200 or worse.  The December 2009 VA examiner noted that the Veteran's Goldman visual fields were significantly abnormal and consistent with his complaints of having trouble seeing to the left when he drove his motor vehicle, yet the pattern of field loss shown on examination in early December 2009 was not consistent with any findings on examination.  (See December 2009 VA ophthalmology report).  As such, while the evidence does not reflect the precise level of concentric contraction of the Veteran's visual field loss, as will be explained in more detail below, he has engaged in activities that would normally be expected to require adequate eyesight, such as driving his motor vehicle on a weekly basis.  Therefore, the evidence does not indicate that he is "blind or so nearly blind" to warrant SMC  under 38 C.F.R. § 3.351(c)(1) (2012).

Additionally, the evidence does not indicate that the Veteran was a patient in a nursing home because of mental and physical incapacity.  SMC is not warranted on this basis either.  Id.

The evidence does not indicate that a need for aid and attendance has been established on a factual basis.  38 C.F.R. § 3.352(a) (2012).  The Veteran contends that the need for aid and attendance is based on the requirements of personal assistance from others in helping him manage medications for his service-connected diabetes mellitus.  The Board does not agree.

There are private and VA opinions that are in support of and against the claim, respectively.   

In support of the claim, the Veteran submitted two (2) VDVA Form 10s, Medical Statements For Consideration of Aid and Attendance, prepared by K. H., M. D. and T. N., M. D., received by the RO in late October 2009.  Dr. K. H. indicated that the Veteran walked unaided; was able to feed himself; did not require assistance in bathing and tending to other hygiene needs; was able to attend to the wants of nature; was not confined to a bed; and, was able to travel and leave home without assistance.  In response to the question whether there were pertinent fact that showed that the Veteran was in need for aid and attendance [of another person], Dr. K. H. reported that the Veteran had a history of diabetes mellitus and that he had problems fixing proper meals.  She also noted that the Veteran had a fear of driving, that his mind wandered, and that he had requested an alternative to driving himself.  Dr. K. H. also listed coronary artery disease, one of the Veteran's service-connected disabilities, as a disability for which aid and attendance of another person was necessary.  However, Dr. K. H. did not provide any further reasoning or discussion on how the Veteran's service-connected coronary artery disease had necessitated his need for aid and attendance.  This reduces the overall probative value of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion). 

Also in support of the claim was VDVA Form 10, prepared by Dr. T.N..  She indicated that the Veteran was able to walk unaided, attend to the wants of nature and was not confined to a bed.  She indicated that the Veteran needed assistance with counting his carbohydrates and intake, as both were important to diabetes mellitus.  Dr. T. N. added that the Veteran was not able to travel or leave home without assistance because he needed a caregiver to help monitor his sugar, plan meals and to "assist with hypoglycemia."  Dr. T. N. maintained that the Veteran was in need of aid and assistance because he had severe hypoglycemic events and unawareness that had resulted in syncopal episodes.  However, as will be discussed below, Dr. T. N.'s findings that the Veteran was unable to leave the home unassisted and that he experienced severe hypoglycemic events, are in direct conflict with other subsequent findings in a VA aid and attendance examination (undated) and December 2009 VA diabetes examination report. 

Evidence against the claim includes a VA Form 21-2680, Examination For Housebound Status or Permanent Need For Regular Aid and Attendance.  A review of that report reflects that the Veteran drove himself to the examination in his motor vehicle.  He complained of having a poor memory with respect to taking his medications and of being forgetful.  After an essentially normal physical evaluation of the Veteran with the exception of rare incontinence, the VA examiner concluded that the Veteran was able to walk five (5) or six (6) blocks.  He was able to shop and operate a motor vehicle, as evidence by his ability to take his granddaughter home from school every week.  The VA examiner noted that the Veteran's memory was slowly failing as well as his ability to focus.  The VA examiner diagnosed the Veteran with forgetfulness [no dementia]; diabetes with mild to moderate polyneuropathy; coronary artery disease; and post-operative lung cancer.  The form was not dated but papers attached to it, to include the letter/notice scheduling the examination, strongly suggests that it was completed in December 2009.




Other evidence against the claim includes a December 2009 VA diabetes mellitus examination report.  The December 2009 VA examiner noted that the Veteran's current issues were his heart disease, lung cancer, diabetes mellitus, and polyneuropathy.  The examiner indicated that the Veteran was on an insulin pump for his diabetes mellitus and a bolus at his meals.  The Veteran related that he would frequently forget his bolus and for that reason, his blood count was not very good for an insulin pump user.  He related that he had hypoglycemia but no diabetic ketoacidosis.  The Veteran indicated that he did not alter his activities because of his diabetes mellitus.  The VA examiner reported that complications of the Veteran's diabetes mellitus included a mild to moderate polyneuropathy in all four extremities and background diabetes retinopathy in the left eye for which he had undergone laser treatment.  The VA examiner indicated that the Veteran's poor dietary control, along with the fact that he would forget to use his bolus at meals, indicated that his compliance was only fair and "his diabetic control has to been good."  

The December 2009 VA examiner diagnosed the Veteran with diabetes originally type 2 but now requiring the use of insulin by pump with control that is less than optimal.  Complications of the Veteran's diabetes mellitus were noted to have been mild to moderate peripheral neuropathy in all four extremities but without renal disease.  The Veteran was also diagnosed as having: (i) coronary artery disease with chronic stable angina that was treated by coronary stents with no other complications; and (ii) adenocarcinoma of left upper lobe status-post left resection with dypsnea on exertion.  The VA examiner found that the Veteran was able to drive, take care of the needs of nature, shop, and dress.  He emphasized that the Veteran's primary complaint in regards to needed aid and attendance is that he was forgetful in taking his medications, but that he did not have dementia.  

The VA examiner concluded that, "I do see that the Veteran's aid and attendance is necessary for diabetes, coronary disease, lung cancer or peripheral neuropathy," and that, in his clinical judgment, the Veteran did not qualify for daily skilled services.  Later, in a subsequent April 2010 teleconference, he clarified that that the Veteran did not necessitate aid and attendance [of another person] due to his diabetes mellitus, lung cancer, coronary disease and peripheral neuropathy.  (See December 2009 VA diabetes mellitus examination report with handwritten notation re:  April 2012 teleconference report).  

The Board finds that, throughout the appeal, the weight of the evidence demonstrates that the Veteran's service-connected disabilities have not rendered him unable to independently perform daily functions of self-care or to protect himself from the hazards and dangers incident to his daily environment.  This is not to say that the Veteran does not need the aid and attendance of another person.  He clearly needs some help managing his medications and diet.  However, the record also clearly evidences that he is able to feed and dress himself, drive himself to his medical examinations and pick-up his granddaughter from school on a weekly basis, which actually demonstrates that he possesses the ability to care for others.  The Board places significant probative value on the VA aid and attendance examination, which shows that the Veteran arrived at the examination unattended and had traveled by car.  This clearly contradicts Dr. T.N.'s finding that the Veteran was not able to travel or leave home without assistance.

Moreover, in order to receive special monthly compensation on account of the need for the aid and attendance of another, the disability causing the need must be the result of service-connected disease or disability.  In this case, the weight of the evidence demonstrates that the disability causing the need for aid and attendance is the result of his non-service-connected forgetfulness and decreasing memory, and not the result of his service-connected disabilities, namely his diabetes mellitus.  Thus, while the impact of the Veteran's inability to manage his medications and diet is his service-connected diabetes mellitus, the cause of the need for aid and attendance is not a service-connected disability, but rather his own forgetfulness and memory loss.  As such, there is no basis upon which the benefit may be granted. 

In considering this claim, the Board has also considered the Veteran's and his family members' statements in support of his claim.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran, and his wife and daughter, are competent to report his symptoms because this requires only personal knowledge as it comes to them through their senses.  See Layno, 6 Vet. App. at 470.  However, they are not competent to state how the Veteran's symptoms should be applied to the applicable standards set forth by VA regulations. 

The Board acknowledges the Veteran's and his family members' beliefs that his symptoms are of such severity as to warrant SMC for aid and attendance.  However, SMC is based on his ability to live independently as determined by the clinical evidence of record.  Therefore, the Board finds that the medical evidence, which directly address the criteria under which SMC is evaluated, more probative than the Veteran's, his wife's and his daughter's own assessments.

In conclusion, the evidence does not support the Veteran's claim for SMC by reason of the need for regular aid and attendance of another person. The Board finds that equipoise is not shown, and the benefit of the doubt rule does not apply. As the weight of the evidence is against his claim for entitlement to SMC, the appeal is denied.



(CONTINUED NEXT PAGE)


ORDER

Special monthly compensation on account of the need of the aid and attendance of another is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


